Citation Nr: 1201499	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado



THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to November 25, 2007.

2. Entitlement to a rating in excess of 30 percent for PTSD, from February 1, 2008.



REPRESENTATION

Appellant represented by:	Patrick C.H. Spencer II, Attorney



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for PTSD, effective September 26, 2005 (the date of the claim for service connection).  In May 2006, the Veteran filed a notice of disagreement with the initial rating assigned.  In December 2007, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2008.

Because the claim for PTSD involves a request for a higher initial rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of this appeal, in an April 2007 rating decision, the RO granted a higher, 30 percent initial rating for PTSD from September 26, 2005. Later, in an August 2008 rating decision, the RO granted a temporary, 100 percent rating during a period of hospitalization from November 25, 2007 to January 31, 2008 (see 38 C.F.R. § 4.29), and thereafter continued a 30 percent rating for PTSD from February 1, 2008.  As higher ratings for this disability are assignable before November 25, 2007, and after February 1, 2008, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters as set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2009 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran has not appealed that decision.

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In December 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a May 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, while the Veteran previously was represented by Colorado Division of Veterans Affairs, in August 2011, the Veteran granted a power-of-attorney in favor of Patrick C.H. Spencer, II with regard to the claims on appeal. The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Prior to November 25, 2007, the Veteran's psychiatric symptoms included hypervigilance, irritability, nightmares, sleep disturbance, and social isolation; overall, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  Since February 1, 2008, the Veteran's psychiatric symptoms have included hypervigilance, irritability, nightmares, sleep disturbance, and social isolation; overall, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD, prior to November 25, 2007, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 30 percent for PTSD, from February 1, 2008, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a January 2010 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the January 2010 letter, and opportunity for the Veteran to respond, the May 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2009 Board hearing, along with various written statements provided by the Veteran and his friends and relatives.  No further RO action on these matters, prior to appellate consideration, is required.

The Board is satisfied that the RO has substantially complied with its December 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured records from the Social Security Administration (SSA), secured additional VA treatment records, and afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

Historically, the Veteran was granted service connection for PTSD in an April 2006 rating decision, the subject of this appeal.  A 10 percent rating was assigned, effective September 26, 2005, the date of his claim for service connection.  In an April 2007 rating decision, the RO granted a higher, 30 percent initial rating for PTSD from September 26, 2005.  Later, in an August 2008 rating decision, the RO granted a temporary, 100 percent rating during a period of hospitalization from November 25, 2007 to January 31, 2008, and thereafter continued a 30 percent rating for PTSD from February 1, 2008.  As such, the Board must consider the propriety of the rating assigned for the Veteran's PTSD both prior to November 25, 2007 and from February 1, 2008, as well as whether any further staged rating is warranted.

The 30 percent rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for an initial rating in excess of 30 percent has not been met either prior to November 25, 2007, or from February 1, 2008.  

On VA examination in February 2006, the Veteran arrived casually dressed, and was noted to be cooperative, polite, alert, and fully oriented.  His mood was depressed and his affect was restricted.  Recent and remote memory were good.  The Veteran made two undetected errors on serial 7s, could spell "world" forward, but omitted the "r" when spelling the word backwards.  Thought processes were linear and goal-oriented.  The Veteran described some suicidal ideation in the past but never any intent.  He could duplicate a design and write a coherent and legible sentence.  He could perform simple calculations with ease, and could recall presidents successfully.  The examiner found the Veteran was competent  and employable, and assigned a GAF score of 60.

On VA examination in August 2008, speech was articulate.  Thought processes were logical and goal oriented.  He had good orientation skills, math skills, and long-term memory skills.  His visual motor, visual spatial, language and comprehension, and organization and planning skills were intact.  There was some difficulty with concentration and working short-term memory.  The Veteran reported some improvement in symptoms.  He reported learning to cope better and that medication, counseling, and inpatient intervention had all been helpful.  Treatment reports showed hospitalization in the PTSD program and ongoing outpatient group therapy.  He reported weekly symptoms associated with hyperarousal, re-experiencing, intrusive memories, irritability, startling, and avoidance of military topics.  The Veteran was able to maintain activities of daily living and social functioning was grossly intact, but for irritability.  The Veteran reported that he stopped working in 2006 due to physical problems and irritability.  The examiner assigned a GAF score of 60, and noted that the Veteran's PTSD signs and symptoms cause an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but that he generally demonstrated satisfactory functioning with regard to routine behavior, self care, and conversation.

On VA examination in March 2009, the Veteran described symptoms of weekly nightmares, sleep disturbances, hyperarousal and avoidance behaviors, irritability, anger, panic attacks once a week, and intrusive thoughts.  He reported a lack of motivation, sadness, low energy, and depression.  He reported getting together with friends from his therapy group once per week.  On mental status examination, the Veteran was assigned a score of 22 out of 30, which was in the mildly impaired range.  The examiner described the Veteran as neatly and casually dressed.  He was cooperative with a mildly anxious mood, and had difficulty with eye contact.  Speech was normal and without pressure, thought processes were goal-directed and logical, and the Veteran was oriented to date, place, and time.  The examiner observed no inappropriate behavior and noted the Veteran could maintain activities of daily living, including hygiene.  Thought processes and communication were not impaired, but social functioning was impaired due to symptoms of hypervigilance and avoidance.  Despite this, it was noted that the Veteran had been in a relationship with his girlfriend for six or seven years, and that he got together with friends once or twice per week.  There were no remissions during the past year, and medication and therapy were noted to manage the Veteran's symptoms.  He was assigned a GAF score of 58.  The examiner concluded that there was an occasional decrease in work efficiency or intermittent periods of the inability perform occupational tasks, but generally satisfactory functioning.  

On VA examination in April 2011, the Veteran's mood was neutral, his speech was articulate, his thought processes were logical and directed, and his motor functioning was intact.  The Veteran was estimated to have at least average intelligence and was a reliable historian.  The Veteran reported minor deficits in memory and concentration, although orientation and compatible skills were grossly intact, as was language and comprehension.  The Veteran was able to maintain daily activities and was found capable of managing financial affairs.  It was noted that the Veteran lived alone, but that his girlfriend lived in near proximity and that they saw each other regularly.  The examiner noted the Veteran stopped working in 2006 due to physical problems and is in receipt of SSA benefits.  The diagnosis was chronic PTSD of mild to moderate severity.  A GAF score of 59 was assigned.  The examiner opined that the Veteran's symptoms could cause an occasional decrease in work efficiency or periods of inability perform occupational tasks, but that he was generally functioning satisfactorily.  The examiner indicated the Veteran has the ability to perform at least simple work in a loosely supervised environment.  

VA treatment records indicate treatment for PTSD from August 2005 to February 2011.

In August 2005, the Veteran complained of nightmares and disrupted sleep.  He was casually dressed, grooming was appropriate, and there was good eye contact.  He was found to manifest "reexperiencing" symptoms, "avoidance" symptoms, and "arousal" symptoms.  He was assigned a GAF score of 52.  In October 2005, he was alert, attentive, and oriented.  His speech was normal, language was intact, and mood was dysphonic.  There were no perceptual disturbances, or abnormalities in thought processes or content.  He had good insight, good judgment, and good memory.  He was assigned a GAF score of 52, with a score of 55 for the past year.  In December 2005, the Veteran reported sleep and anger problems, and was assigned a GAF score of 52.  

In January 2006, he was noted to suffer from poor sleep and anger management problems.  He denied any thoughts of suicidal or homicidal ideation.  He was assigned a GAF score of 52.  In March 2006, he reported a negative reaction to a psychotropic medication prescribed and reported poor sleep.  He was assigned a GAF score of 52.   In May 2006, June 2006, August 2006, and December 2006, he again reported sleep problems, denied suicidal or homicidal ideation, and was assigned a GAF score of 52.  

In January, March, June, and July 2007, the Veteran reported poor sleep, denied suicidal or homicidal ideation, and was assigned a GAF score of 49.  In August 2007, the Veteran reported nightmares and difficulty with concentration, understanding, following instructions, and getting along with others.  He was assigned a GAF score of 52.  In September 2007, the Veteran was cooperative and pleasant.  He showed mild anxiety with irritability.  He reported sleep disturbances and social aversion.  He was assigned a GAF score of 52.

In a September 2008 letter from a VA provider, Seven Mays, M.D., Dr. Mays stated that the Veteran's symptoms include avoidance, emotional numbing, social isolation, hypervigilance, an increased startle response, irritability, intrusive thoughts, insomnia, and nightmares.  He opined that the Veteran is unable to maintain gainful employment due to his PTSD.  In an October 2008 letter from a VA provider, Brian Bain, M.D., Dr. Bain indicated that the Veteran's symptoms include intrusive recollections, nightmares, insomnia, irritability, and social anxiety and avoidance.    

In February 2009, the Veteran's affect was social.  He was assigned a GAF score of 55.  In a separate February 2009 record, the Veteran was found to be stable and denied suicidal and homicidal ideation.  He did not appear to be "gravely disabled."  He was assigned a GAF score of 55.   In June 2009, the Veteran was found to be stable and denied homicidal and suicidal ideation.  It was again indicated he is not "gravely disabled."  He was assigned a GAF score of 51.  In a July 2009 letter from Dr. Bain, the Veteran's symptoms as described in the October 2008 letter were reiterated.  Dr. Bain additionally indicated that the Veteran's PTSD has a significant impact on his ability to seek and maintain regular employment.  In a February 2010 letter, Dr. Bain stated that the Veteran is totally and permanently disabled from his PTSD.

In February 2011, the Veteran was alert, casually dressed, and soft spoken.  He had a grumpy affect but also a sense of humor.  His thought processes were linear and there was no suicidal or homicidal ideation.  A February 2011 letter from Dr. Bain is an exact duplicate of the July 2009 letter. 

The Veteran also submitted written lay statements.  A May 2006 buddy statement from R.Z. corroborates the Veteran's stressors and in-service experiences.  In a February 2009 letter from the Veteran's former spouse, she reported incidents in which the Veteran relived events from military service, which involved crying, calling for help, and ducking for cover.  She also described the Veteran's sleep disturbances, including sweating, tossing and turning, crying, and yelling.  In an undated statement from A.D. and L.D., the Veteran's trouble with flashbacks and sleep disturbances were reported.  They also indicated the Veteran has trouble trusting others, is impatient, is jumpy, and isolates himself socially.

Collectively, the aforementioned medical evidence reflects that, both prior to November 25, 2007 and from February 1, 2008, the Veteran's psychiatric symptoms have primarily included hypervigilance, irritability, nightmares, sleep disturbance, and social isolation, which have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This evidence reflects a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating.
However, at no point has the Veteran's PTSD met the criteria for at least the next higher, 50 percent, rating.  As noted above, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the collective, objective medical evidence does not show such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory; impaired judgment, or impaired abstract thinking that are characteristic of the 50 percent rating.

The Board acknowledges the statements of record indicating that the Veteran's PTSD impairs his employability, including the July 2009, February 2010, and February 2011 letters of Dr. Bain, the September 2008 letter of Dr. Mays, and the SSA decision of record.  These statements of Dr. Bain and Dr. Mays, however, are unaccompanied by any supportive rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).    In these statements, the entirety of the symptoms reported by both providers includes intrusive thoughts, nightmares, insomnia, irritability, social anxiety and avoidance, emotional numbing, hypervigilance, and an increased startle response.  It is unclear how these symptoms render the Veteran unemployable.

Additionally, the findings are inconsistent with the remainder of the medical record, including the majority of the GAF scores assigned between 2005 and 2011.  The August 2008 VA examiner specifically found the Veteran's symptoms cause only an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  Also, the Veteran specifically reported to this examiner that he had stopped working primarily due to physical problems and pain, although there was also some irritability.  The March 2009, VA examiner determined the Veteran is employable from a psychological perspective.  The April 2011 VA examiner specifically addressed the unemployability statements, explaining, 

The Veteran brought letters that had been written for him by various mental health providers. He also brought a copy of his award from social security disability. These were reviewed for this examination in addition to review of his whole file. While various providers have suggested that the Veteran may not be able to be working regularly and while he has been awarded social security disability insurance regarding his employment from a mental health perspective, it is my opinion that the Veteran does retain residual capacities to do at least simple work tasks in a loosely supervised environment. The Veteran does not report significant deterioration in his functioning since his last C&P exam with me in 2008 [sic] but he does continue to report significant frustration associated with his diagnosis of posttraumatic stress disorder. No other mental conditions were found at this time.   

For all of these reasons, the Board cannot find that the statements concerning the Veteran's employability provide the basis for ratings in excess of 30 percent for PTSD at any point pertinent to this appeal.

The Board further notes that the GAF scores assigned, which range from 49 to 60, do not provide a basis for assigning a rating in excess of 30 percent for PTSD.  According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  DSM-IV.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

The majority of the Veteran's GAF scores range from 52 to 60.  While the GAF scores of 49 might, conceivably, suggest impairment greater than that contemplated in the 30 percent ratings assigned, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  In fact, in a number of other treatment records where the same symptoms were reported, the Veteran was assigned a GAF score of 52.  As indicated above, Veteran's noted symptoms are consistent with the assigned 30 percent rating, and there simply is no evidence of symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or comparable symptoms indicative of serious impairment in functioning.  The Board emphasizes, as noted above, that the actual symptoms shown, and not merely examiner's assessment of the severity of a disability (to include as evidenced by an assigned GAF score) is controlling for rating purposes.  See 38 C.F.R. § 4.126(a). 

In determining that the criteria for ratings in excess of 30 percent are not met, the Board has considered the criteria set forth in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the circumstances of this case, the Board finds that, both prior to November 25, 2007 and from February 1, 2008, the Veteran's PTSD symptomatology has not met the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

On these facts, there is no basis for staged rating, pursuant to Fenderson, and the claims for ratings in excess of 30 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD, prior to November 25, 2007, is denied.

A rating in excess of 30 percent for PTSD, from February 1, 2008, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


